IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                March 26, 2008
                                No. 07-50631
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BARBARA ANN LARA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:06-CR-475-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Barbara Ann Lara appeals her conviction for conspiracy to possess with
intent to distribute 100 kilograms or more of marijuana in violation of 21 U.S.C.
§§ 841(a)(1) and 846. She contends that the district court erred when it denied
her motion to suppress all evidence obtained following an investigatory stop
because the stop and her resulting seizure were unconstitutional. Specifically,
Lara argues that, as a passenger, she has standing to challenge the stop of the
vehicle and the seizure of her person. Further, because the stop and seizure of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50631

her person were not supported by reasonable suspicion, Lara argues that any
evidence obtained as a result of the unconstitutional stop and seizure is subject
to exclusion.
      Because Lara did not have a possessory or privacy interest in the vehicle,
the district court correctly determined that she lacked standing to challenge the
search of the vehicle. See United States v. Roberson, 6 F.3d 1088, 1091 (5th Cir.
1993). Nevertheless, because the stop resulted in Lara’s seizure, she did have
standing to challenge the legality of the stop and the seizure of her person. See
id.
      “In reviewing the denial of a motion to suppress, the district court’s factual
findings are reviewed for clear error, and its legal conclusions, including whether
there was reasonable suspicion for a stop, are reviewed de novo.” United States
v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001). Factual findings are not clearly
erroneous if they are “plausible in light of the record as a whole.” Id. Further,
evidence presented at a suppression hearing must be viewed in the light most
favorable to the prevailing party. Id.
      “A border patrol agent conducting a roving patrol may make a temporary
investigative stop of a vehicle only if the agent is aware of specific articulable
facts, together with rational inferences from those facts, that reasonably warrant
suspicion that the vehicle’s occupant is engaged in criminal activity.” Id. In
assessing whether the stop was supported by reasonable suspicion, we consider
the totality of the circumstances in light of factors set forth in United States v.
Brignoni-Ponce, 422 U.S. 873, 884-85 (1975). Id.
      In the present case, United States Border Patrol Agent Jose Gonzalez
testified that he initially observed the vehicle on Ranch Road 334 approximately
25 miles from the Mexican border and that the vehicle had entered the United
States from Mexico two days earlier. Ranch Road 334 was notoriously used by
alien and narcotic smugglers to circumvent the immigration checkpoint on
Highway 90 in Cline, Texas. Further, Agent Gonzalez testified that there were

                                         2
                                 No. 07-50631

no major metropolitan areas along Ranch Road 334, that the road was
predominantly used by local ranch vehicles, that it was unusual for a local
vehicle to be traveling on the road at 11:23 p.m. on a weeknight, that he did not
recognize the vehicle in which Lara was traveling, that the vehicle was not
equipped for ranch work, and that the vehicle was riding low. Given the totality
of the circumstances, the district court did not err in denying Lara’s motion to
suppress. See Jacquinot, 258 F.3d at 427-29. Accordingly, the district court’s
judgment is AFFIRMED.




                                       3